CONTACT: C.R. Cloutier or Teri S. Stelly TELEPHONE: (337) 237-8343 RELEASE DATE: January 29, 2009 MidSouth Bancorp, Inc. Reports Fourth Quarter 2008 Earnings Lafayette, La. Lafayette, La. January 29 2009MidSouth Bancorp, Inc. (NYSE Alternext: MSL) today reported earnings of $1,064,000 for thefourth quarter ended December 31, 2008, a42.7% decrease fromearnings of $1,857,000 for the third quarter of 2008, and a decrease of 43.8%fromearnings of $1,894,000 for the fourth quarter of 2007.Diluted earnings per share for the fourth quarter of 2008were $0.16 per share, a decrease of 42.9%from $0.28 per share for the third quarter of 2008 and the fourth quarter of 2007. For the year ended December 31, 2008, earnings totaled $5,537,000, a36.9% decrease from earnings of $8,776,000 for the year ended December 31, 2007.Diluted earnings per share were $0.83for 2008, compared to $1.32 for 2007. The decrease in earnings for the fourth quarter of 2008 compared to the fourth quarter of 2007 is primarily attributable to a $1,475,000 increase in provisions for loan losses and a $783,000 increase in non-interest expenses related to franchise growth, partially offset by an increase in revenues.The decrease in earnings in year-to-date comparison is primarily attributable to a $5,340,000 increase in non-interest expenses related to franchise growth and a $3,380,000 increase in provisions for loan losses.A $1,829,000decrease in provisions for income taxes and improvement in non-interest income of $869,000 reduced the impact of the increased expenses in year-to-date comparisons. Fourth quarter 2008 results were positively impacted by a lower effective tax rate that reduced income tax expense by $799,000 compared to the fourth quarter of 2007.The lower effective tax rate resulted from decreased earnings due to the $1,475,000 increase in the provision for loan losses combined with sustained interest income from tax exempt municipal securities within the investment portfolio.Additionally, the Work Opportunity Tax Credit was applied to the tax expense in the fourth quarter of 2008 for the year ended December 31, 2008, which reduced the expense by $149,000. The Company’s total assets ended the fourth quarter of 2008 at $936.8 million, a 9.7% increase over the $854.1 million in total assets recorded at December 31, 2007.Deposits were $766.7 million as of December 31, 2008, compared to $733.5 million on December 31, 2007, an increase of $33.2 million, or 4.5%. Total loans were $609.0 million, an increase of $39.5 million, or 6.9%, over the $569.5 million reported as of December 31, 2007. Increased lending activity in the fourth quarter resulted in growthof $29.5 million in linked-quarter comparison.The Company funded the loan growth primarily with borrowings from the Federal Reserve Bank Discount Window, correspondent bank borrowing lines, and cash flows from investment securities.On January 9, 2009, the Company’s participation in the Capital Purchase Plan of the U. S. Treasury offered under the Emergency Economic Stabilization Act of 2008 added $20.0 million in liquidity and capital for the purpose of funding loans and managing deposit fluctuations. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on plans for the $20.0 million from the Capital Purchase Plan, said “We want to deliver the messagethat we’re in the business of lending money.We’re conducting Town Hall meetings in our markets to bring the message that we will do everything in our power to encourage and support economic expansion in every market we serve.We recognize that small business is what drives our economy and we want to provide the funding for that drive.” Fourth quarter 2008 earnings were impacted by a $2,000,000 provision for loan losses, compared to $500,000 in 2008’s third quarter and $525,000 in the fourth quarter of 2007.The increase in the provision for loan loss in linked quarter comparison was due primarily to a downgrade in the credit quality of a $5.7 million shared national participation credit funded in the Company’s Baton Rouge market.Additionally, the $29.5 million increase in total loans and a $685,000 increase in net charge-offs reported for the fourth quarter of 2008contributed to the increased provision expense.Of the $685,000 in net charge-offs reported, $331,000 was consumer credits, including indirect auto financing and credit card losses, reflective of the current economic environment. “We are seeing the effect of current economic conditions translate into increased charge-off activity in our loan portfolio,” said Cloutier.“Accordingly, we have increased the provision for loan losses to cover that activity.On a positive note, despite the challenging interest rate environment, we have maintained a stable net interest margin and core deposit base.Our balance sheet remains strong, liquid, and well-capitalized and we remain committed to providing sound financial services that are in the best interest of our customers and shareholders.” Nonperforming loans for the fourth quarter of 2008 increased $7.8 million compared to the fourth quarter of 2007 and $1.2 million compared to the third quarter of 2008.
